[Cite as Martin v. Lake Mohawk Property Owner’s Assn., Inc., 2011-Ohio-6538.]

                           STATE OF OHIO, CARROLL COUNTY

                                 IN THE COURT OF APPEALS

                                      SEVENTH DISTRICT


EMERY MARTIN, et al.              )                      CASE NO. 10 CA 869
                                  )
     PLAINTIFFS-APPELLANTS        )
                                  )
VS.                               )                      OPINION AND
                                  )                      JUDGMENT ENTRY
LAKE MOHAWK PROPERTIES            )
OWNER’S ASSOCIATION, INC., et al. )
                                  )
     DEFENDANTS-APPELLEES         )

CHARACTER OF PROCEEDINGS:                                Appellants’ Joint Application for
                                                         Reconsideration and En Banc
                                                         Consideration
                                                         Case No. 04-CVH-23875

JUDGMENT:                                                Denied.

APPEARANCES:

For Plaintiffs-Appellants:                               Atty. Bruce H. Wilson
                                                         789 West Market Street
                                                         Akron, Ohio 44303

For Defendants-Appellees,                                Atty. John F. Hersch
Robert and Nancy Mizerik:                                UAW-Ford Legal Services Plan
                                                         8536 Crow Drive, Suite 110
                                                         Macedonia, Ohio 44056

For Defendants-Appellees,                                Atty. Brian R. Mertes
Lake Mohawk Property Owner’s Assoc.:                     Black, McCuskey, Souers & Arbaugh
                                                         220 Market Ave., South, Suite 1000
                                                         Canton, Ohio 44702




JUDGES:
                                                                                    -2-

Hon. Cheryl L. Waite
Hon. Gene Donofrio
Hon. Joseph J. Vukovich
                                                Dated: December 16, 2011




PER CURIAM.

      {¶ 1} Appellants have filed an application for en banc consideration of this

appeal under App.R. 26(A)(2) combined with an application for reconsideration of our

Opinion pursuant to App.R. 26(A)(1). We will first deal with the application for en

banc consideration. Under App.R. 26(A)(2)(a), if a majority of the court of appeals

judges in an appellate district determine that two or more decisions of the court on

which they sit are in conflict, the court “may order that an appeal or other proceeding

be considered en banc.” Under App.R. 26(A)(2)(b), the appellant must explain how

the panel’s decision conflicts with a prior panel’s decision on a dispositive issue.

Appellants have not cited a conflict between our Opinion in this matter and another

opinion of this Court. The cases cited by Appellant uniformly hold that the trial court

has discretion in determining how the costs of an action shall be assessed. Appellant

cites Wells v. Hoppel (Jan. 30, 2001), 7th Dist. No. 99-CO-59, in support, but that

case did not deal with reimbursement of the costs of transcripts, which was the issue

in this appeal.   Further, in Wells we held that “a trial court has discretion in

determining how costs of an action shall be assessed,” which is virtually identical to

our holding in the instant appeal. Id. at *2.. The other case from this appellate

district cited by Appellants is First Natl. Bank of Dillonvale v. Progressive Cas. Ins.
                                                                                     -3-

Co. (1993), 94 Ohio App.3d 370, 640 N.E.2d 1147, but this case was overruled in

Bush v. W.C. Cardinal Co., 7th Dist. Nos. 02 539 CA, 02 HA 546, 2003-Ohio-5443,

and is no longer controlling law. Without a demonstration of the existence of an

actual intradistrict conflict, the matter raised by Appellants is not appropriate for en

banc consideration. Stanley Miller Constr. Co. v. Ohio School Facilities Comm., 192

Ohio App.3d 676, 2011-Ohio-909, 950 N.E.2d 218. The application for en banc

consideration is denied.

      {¶ 2} Next, we turn to an examination of the application for reconsideration.

“The test generally applied upon the filing of a motion for reconsideration in the court

of appeals is whether the motion calls to the attention of the court an obvious error in

its decision, or raises an issue for consideration that was either not considered at all

or was not fully considered by the court when it should have been.” Columbus v.

Hodge (1987), 37 Ohio App.3d 68, 523 N.E.2d 515, paragraph one of the syllabus.

“An application for reconsideration may not be filed simply on the basis that a party

disagrees with the prior appellate court decision.” Hampton v. Ahmed, 7th Dist. No.

02 BE 66, 2005-Ohio-1766, ¶16, citing State v. Owens (1996), 112 Ohio App.3d 334,

336, 678 N.E.2d 956.

      {¶ 3} The issue under review in this appeal was whether Appellants’ motion

to tax costs was made in a reasonably timely manner. Appellants continue to argue

that the request for costs for transcripts was filed in a reasonable period of time. We

disagreed with that argument. Mere disagreement with the result of the appeal is not

a basis for reconsideration. Appellants also argue that the trial court did not have
                                                                                      -4-

discretion to make such a determination based on the analysis for taxing costs found

in Jones v. Pierson (1981), 2 Ohio App.3d 447, 442 N.E.2d 791, a case from the

Eighth District Court of Appeals. The Eighth District overruled Jones v. Pierson in

Naples v. Kinczel, 8th Dist. No. 89138, 2007-Ohio-4851. The Eighth District now

applies the holding in Vance v. Roedersheimer (1992), 64 Ohio St.3d 552, 597

N.E.2d 153, which is the case we relied on in our Opinion. Vance held that: “Our

interpretation of Civ.R. 54(D) is that the phrase ‘unless the court otherwise directs’

grants the court discretion to order that the prevailing party bear all or part of his or

her own costs.” Id. at 555. We rely on Ohio Supreme Court caselaw rather than

appellate caselaw if possible, and we certainly question the value of appellate

caselaw that has been rejected by later decisions from that same court. The trial

court used its discretion in determining that Appellants should bear the costs of

certain transcripts because the request for costs was not made in a timely manner,

and we affirmed this decision. The arguments that Appellants raise in this application

for reconsideration are simply variations of the arguments raised on appeal, and we

have already rejected those arguments.         The application for reconsideration is

denied. Costs taxed to Appellants.


Waite, P.J., concurs.

Donofrio, J., concurs.

Vukovich, J., concurs.